DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on June 29, 2022:
Claims 21, 24, 25, 27 and 48-54 are pending;
The specification objection, claim objections, 112 rejections and prior art rejections of record set forth in the previous Office Action are withdrawn in light of the amendment;
The double patenting rejection is withdrawn in light of the Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,826,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21, 24, 25, 27 and 48-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  with respect to claims 21 (and claims 24, 25 and 27, all dependent upon claim 21) none of the cited prior art of record, alone or in combination, is/are held to reasonably teach, suggest or render obvious the apparatus therein including a work surface, first and second displacement mechanism and alignment mechanism as recited therein.  Claim 21 has been amended to further define the particulars of the first displacement mechanism and also include a second displacement mechanism along with corresponding structure and function to both which is not found within the cited prior art of record.
b.  with respect to claims 48 (and claims 49-53, all dependent upon claim 48) none of the cited prior art of record, alone or in combination, is/are held to reasonably teach, suggest or render obvious the apparatus therein including a work surface, first mechanism, alignment mechanism and a further displacement mechanism as recited therein.  Claim 48 has been presented as an independent claim corresponding to prior dependent claim 25 previously indicated as having allowable subject matter (see previous Office Action).  Again, noting that while a work surface, first displacement mechanism and alignment mechanism were known, claim 48 additionally includes the further displacement mechanism including corresponding structure and function including sharing the plates in a direction substantially perpendicular to the first direction (the first substantially horizontal shearing direction corresponding to the first displacement mechanism).  Thus the first and further displacement mechanisms of claim 48 along with their respective structure and function define an apparatus which is distinct from the cited prior art of record.
c.  with respect to claim 54 none of the cited prior art of record, alone or in combination, is/are held to reasonably teach, suggest or render obvious the apparatus therein including a work surface, first and second displacement mechanism and alignment mechanism as recited therein. Claim 54 includes particular limitations of the first displacement mechanism and second displacement mechanism along with corresponding structure, such as the particular opposing blocks, and function to both which is not found within the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725